                   Case 1:20-cv-06882-VEC Representing
                                          Document     Management Exclusively in Workplace Law and Related Litigation
                                                        23 Filed 03/02/21 Page 1 of 1
                                                                       ALBANY, NY             DETROIT, MI        MILWAUKEE, WI         RALEIGH, NC
                                                  Jackson Lewis P.C.
                                                                       ALBUQUERQUE, NM        GRAND RAPIDS, MI   MINNEAPOLIS, MN       RAPID CITY, SD
                                                    666 Third Avenue   ATLANTA, GA            GREENVILLE, SC     MONMOUTH COUNTY, NJ   RICHMOND, VA
                                             New York NY 10017-4030    AUSTIN, TX             HARTFORD, CT       NEW ORLEANS, LA       SACRAMENTO, CA
                                                   Tel 212 545-4000    BALTIMORE, MD          HONOLULU, HI       NEW YORK, NY          SALT LAKE CITY, UT
                                                                       BERKELEY HEIGHTS, NJ   HOUSTON, TX        NORFOLK, VA           SAN DIEGO, CA
                                                   Fax 212 972-3213
                                                                       BIRMINGHAM, AL         INDIANAPOLIS, IN   OMAHA, NE             SAN FRANCISCO, CA
                                                                       BOSTON, MA             JACKSONVILLE, FL   ORANGE COUNTY, CA     SAN JUAN, PR
                                                                       CHARLOTTE, NC          KANSAS CITY REGION ORLANDO, FL           SEATTLE, WA
                                                                       CHICAGO, IL            LAS VEGAS, NV      PHILADELPHIA, PA      SILICON VALLEY, CA
                                                                       CINCINNATI, OH         LONG ISLAND, NY    PHOENIX, AZ           ST. LOUIS, MO
                                                                       CLEVELAND, OH          LOS ANGELES, CA    PITTSBURGH, PA        TAMPA, FL
                                                                       DALLAS, TX             MADISON, WI        PORTLAND, OR          WASHINGTON DC REGION
                                                                       DAYTON, OH             MEMPHIS, TN        PORTSMOUTH, NH        WHITE PLAINS, NY
                                                                       DENVER, CO             MIAMI, FL          PROVIDENCE, RI




       MY DIRECT DIAL IS: (212) 545-4028                                                                         USDC SDNY
       MY EMAIL ADDRESS IS: DIANE.WINDHOLZ@JACKSONLEWIS.COM                                                      DOCUMENT
                                                                                                                 ELECTRONICALLY FILED
                                                                       0DUFK                            DOC #:
                                                                                                                 DATE FILED: 

       9,$(&)

       +RQRUDEOH9DOHULH(&DSURQL
       8QLWHG6WDWHV'LVWULFW&RXUW
                                                                                                MEMO ENDORSED
       6RXWKHUQ'LVWULFWRI1HZ<RUN
       )ROH\6TXDUH
       1HZ<RUN1HZ<RUN

                                                            5( /RRPLVY260$YLDWLRQ6+86,QF
                                                                  &LYLO&DVH1RFY9(&

       'HDU-XGJH&DSURQL

                      7KLV ILUP UHSUHVHQWV 'HIHQGDQW 260 $YLDWLRQ 6+ 86 ,QF ³'HIHQGDQW´  LQ
       FRQQHFWLRQZLWKWKHDERYHUHIHUHQFHGPDWWHU3XUVXDQWWR5XOH $ RI<RXU+RQRU¶V,QGLYLGXDO
       3UDFWLFHVLQ&LYLO&DVHVZHZULWHWRUHVSHFWIXOO\UHTXHVWDVWD\LQWKLVPDWWHUSXUVXDQWWR86&
        DV'HIHQGDQWKDVILOHGIRU&KDSWHUEDQNUXSWF\SURWHFWLRQVLQWKH8QLWHG6WDWHV%DQNUXSWF\
       &RXUW6RXWKHUQ'LVWULFWRI)ORULGD&DVH1REN60*

                         :HWKDQNWKH&RXUWIRULWVDWWHQWLRQWRWKLVPDWWHU

                                                                                     5HVSHFWIXOO\VXEPLWWHG

                                                                                     V'LDQH:LQGKRO]
                                                                                     'LDQH:LQGKRO]

       FF     &RXQVHORI5HFRUG YLD(&) 
       Y

 7KLVPDWWHULVDXWRPDWLFDOO\VWD\HGSXUVXDQWWR86&%\QRODWHUWKDQ)ULGD\6HSWHPEHU
 WKHSDUWLHVPXVWLQIRUPWKH&RXUWZKHWKHUWKHEDQNUXSWF\VWD\KDVEHHQOLIWHG

 7KH&OHUNRI&RXUWLVUHVSHFWIXOO\GLUHFWHGWRVWD\WKLVDFWLRQ
SO ORDERED.


                              'DWH0DUFK
                              'DWH0
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
